United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. SECRET SERVICE, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1475
Issued: October 4, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 3, 2020 appellant, through counsel, filed a timely appeal from a March 18, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3
ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s entitlement
to wage-loss compensation and schedule award benefits, effective October 3, 2019, because he
refused an offer of suitable work pursuant to 5 U.S.C. § 8106(c)(2).
FACTUAL HISTORY
On October 13, 2014 appellant, then a 39-year-old police officer, filed a traumatic injury
claim (Form CA-1) alleging that on that day he sustained a neck injury when participating in
control tactics training while in the performance of duty. OWCP initially accepted the claim for
neck strain. Appellant stopped work on October 27, 2014 and returned to limited-duty work on
December 10, 2014. On July 8, 2015 OWCP expanded acceptance of the claim to include C5 -6
disc herniation. On August 13, 2015 appellant stopped work and underwent authorized C5-6
anterior cervical discectomy and fusion surgery and prosthetic device implant. OWCP paid
appellant on the supplemental rolls effective August 13, 2015 and on the periodic rolls effective
December 13, 2015.
In a report dated November 17, 2014, Dr. Rupinder Singh, a physician Board-certified in
internal medicine, related that appellant had been under his care since February 2007. He noted
the history of appellant’s October 13 2014 employment injury, and related diagnoses of
cervical/neck strain, cervical radiculopathy/ radiculitis. Dr. Singh also explained that the blunt
force of the trauma caused significant muscle strain and injury to tissue in appellant’s neck, upper
back, and left shoulder, which caused irritation to the nerves innervating appellant’s shoulder.
Appellant came under the care of Dr. Joel Belzberg, a Board-certified neurosurgeon. In a
May 1, 2015 report, Dr. Belzberg noted that appellant was seen for neck and left shoulder pain,
following the October 13, 2014 employment injury. He noted that appellant had undergone
physical therapy and that his neck pain improved, but not his left shoulder pain. Dr. Belzberg
diagnosed cervical disc disease, and cervical radiculopathy radiating into the left shoulder. He
noted that appellant had a past history of a heart murmur. Dr. Belzberg advised on September 16,
2015 that appellant was status post cervical discectomy and fusion at C5-6 on August 13, 2015.
He related that, prior to the surgery, appellant had severe pain in his left shoulder, however, since
the surgery his left arm pain had resolved. Dr. Belzberg related that after confirmation of C5-6
fusion by x-ray that appellant would be released to full duty. In a December 16, 2015 work/school
excuse letter, he requested that appellant be excused from work until February 1, 2016.
2

5 U.S.C. § 8101 et seq.

3

The Board notes that appellant submitted additional evidence following the March 18, 2020 decision. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

2

In a report dated June 4, 2015, Dr. Akhil Chhatre, a Board-certified physiatrist, noted
diagnoses of cervical disc disease and left rotator cuff sprain and strain.
Appellant also came under the care of Dr. Levan Atanelov, a Board-certified physiatrist.
In a report dated June 27, 2015, Dr. Atanelov related diagnoses of left rotator cuff injury,
impingement, cervicalgia, chronic neck pain, and cervical neck pain, following the employment
injury.
On February 26, 2016 Dr. Chhatre diagnosed cervical disc disease and C5-6 cervical axial
pain anteroposterior cervical fusion and advised that appellant was unable to work. Subsequent
reports from Dr. Chhatre advised that appellant could not return to work.4 Dr. Chhatre, in an
undated note, recommended work-hardening physical therapy to ensure appellant’s capacity to
return to work. In reports dated November 16 and December 2, 2016, and January 3, February 28,
and May 23, 2017, he related that appellant was seen for follow up of neck pain, with intermittent
radiation to the shoulder blades and to the left hand. Dr. Chhatre noted a diagnosis of cervicalgia.
On March 9, 2017 OWCP referred appellant for a second opinion evaluation with
Dr. Stuart J. Gordon, a Board-certified orthopedic surgeon, 5 to determine whether appellant
continued to suffer from residuals of his accepted work injury. A March 8, 2017 statement of
accepted facts (SOAF) reported the accepted conditions as neck strain and C5-6 disc herniation
and that on August 13, 2015 appellant underwent an anterior cervical discectomy and fusion. It
also noted that under OWCP File No. xxxxxx193, date of injury February 12, 2003, a lumbar strain
had been accepted; under OWCP File No. xxxxx614, date of injury April 22, 2009, thoracic back
region sprain had been accepted, and under OWCP File No. xxxxxx530, date of injury
December 9, 2010, rib contusion had been accepted. 6 No other medical conditions, preexisting,
concurrent or nonwork related, were mentioned.
In a report dated April 4, 2017, Dr. Gordon reviewed the March 8, 2017 SOAF and the
medical record. He noted that he had previously examined appellant on June 25, 2015 and that he
was currently in pain management. Dr. Gordon diagnosed left C5-6 disc herniation and status post
anterior cervical discectomy and fusion with residual significant complaints. He opined that
appellant could perform sedentary work for eight hours per day. Work restrictions included no
reaching, above the shoulder, climbing, or operating a motor vehicle at work and u p to eight hours
of pushing, pulling, lifting, or pulling more than 10 pounds.

4

On June 27, 2016 appellant underwent right/left cervical medial branch blocks for diagnosis of cervical C3-5
zygapophyseal joint pain and third occipital nerve block.
5
OWCP, on May 20 and June 2, 2015, referred appellant for a second opinion evaluation with Dr. Gordon to clarify
the cause and extent of his injury-related impairment. In a June 25, 2015 report, Dr. Gordon agreed that the requested
surgery was necessary and opined that appellant was capable of working a sedentary job for four hours per day with
restrictions of no climbing and no lifting, pulling, or pushing more than 10 pounds for four hours a day.
6

The Board notes that these claims have not been administratively combined with the current claim, OWCP File
No. xxxxxx781.

3

On October 3, 2017 appellant underwent a health and behavior assessment by Katherine
Streeter Wright, Ph.D. for an evaluation to assist appellant with pain management and identify
barriers to treatment response and subsequent rehabilitation.
In a letter dated February 7, 2018, OWCP informed the employing establishment that
appellant was capable of working with restrictions based on the report of OWCP’s referral
physician, Dr. Gordon, which it found constituted the weight of the evidence. It requested that the
establishment offer a written job offer to appellant with the restrictions noted by Dr. Gordon if
possible.
Appellant came under the care of Dr. Nishant Nannapeni, a Board-certified physiatrist,
who noted in a report dated June 21, 2018 that appellant was seen for neck pain. Dr. Nannapeni
observed that ablation had helped with appellant’s migraines, and noted that appellant was
currently off work. He related that appellant was currently being treated for neck pain and cervical
disease with cervical axial pain at C519-6 status post cervical fusion. Dr. Nannapeni advised that
appellant should continue off work and explained that appellant’s significant neck pain and limited
neck range of motion significantly impacted his functional limitation with regard to possible work
activities.
On October 2, 2018 the employing establishment offered appellant a position as a security
specialist (access control) in the Office of Protective Operations (OPO), Presidential Protection
Division (PPD) within the Department of Homeland Security. The position was noted to be
sedentary, but physical restrictions of the position required lifting moderately heavy equipment.
However, based on his work restrictions, the employing establishment would work with appellant
to accommodate the pushing/pulling/limiting restrictions applicable to the job ’s lifting
requirement. On October 10, 2018 appellant refused the offered job indicating that he believed
the position was outside of his current medical restrictions.
In a letter dated November 9, 2018, OWCP informed the employing establishment that the
offered position was not suitable as it did not include appellant’s work hours or the specific
physical requirements of the position.
On April 19, 2019 the employing establishment again offered appellant the position of
security specialist (access control) in the OPO, PPD. It advised that his shift would be one of the
following shifts: 6:00 a.m. to 2:00 p.m., or 9:00 a.m. to 5:00 p.m., or 2:00 p.m. to 10:00 p.m. The
employing establishment noted that the hours of the position would be subjected to revision, but
would be eight hours per day, five days per week. The position description noted that the
employing establishment would abide by appellant’s specific lifting, pushing, pulling restrictions
for work no more than eight hours per day. Appellant refused the position on April 24, 2019.
On May 21, 2019 OWCP referred appellant for a second opinion evaluation with
Dr. Rafael A. Lopez Steuart, a Board-certified orthopedic surgeon, to determine whether appellant
continued to suffer from residuals of his accepted work injury. An updated May 21, 2019 SOAF
included the information from the prior SOAF and added that appellant had bilateral
radiofrequency ablation performed on March 20, 2017 and had been seen by a licensed clinical
psychologist on October 3, 2017.

4

In a June 19, 2019 report, Dr. Steuart reviewed the SOAF and the medical record and
provided examination findings. He noted the accepted conditions were neck sprain and C5 -6 disc
herniation. Dr. Steuart reported that appellant had migraines and chronic pain syndrome, and
treatment should continue for the chronic pain. He advised that the diagnosis of chronic pain and
any work restrictions due to these conditions, was outside his field of expertise. With respect to
his work capacity, Dr. Steuart opined that appellant was capable of full-duty work with no
restrictions from a musculoskeletal system and orthopedic standpoint. He reviewed the April 17,
2019 offered position and found it reasonable. In an attached work capacity evaluation form (Form
OWCP-5c), Dr. Steuart indicated that appellant had reached maximum medical improvement and
could return to the date-of-injury position with no restrictions.
On July 31, 2019 the employing establishment advised OWCP that the offere d position
remained available.
In a letter dated August 1, 2019, OWCP advised appellant that the position offered was
suitable in accordance with the medical limitations provided by Dr. Steuart on June 2, 2019. It
notified him that, if he failed to report to work or failed to demonstrate that the failure was justified,
pursuant to 5 U.S.C. § 8106(c)(2), his right to compensation for wage loss or a schedule award
would be terminated. OWCP afforded appellant 30 days to respond.
In a letter dated August 15, 2019, Dr. Ayesha Khan, a physiatrist, noted that appellant was
being treated for neck pain by Dr. Akhil Chhatre, a Board-certified physiatrist. She advised that
appellant was unable to sit for more than 30 minutes without a severe aggravation of his symptoms
and that he required frequent rest breaks every 30 minutes. Dr. Khan reported that appellant was
scheduled to have a repeat cervical radiofrequency ablation to treat his pain.
On August 15, 2019 appellant elected to receive retirement benefits from the Office of
Personnel Management in lieu of FECA benefits effective August 19, 2019.
OWCP ascertained that the position was still available and, by letter dated September 16,
2019, advised appellant that his reasons for refusing the offered position were not valid. It advised
him that his wage-loss compensation and entitlement to a schedule award would be terminated if
he did not accept the position and report to the position within 15 days of the date of the letter. No
further response was received by OWCP.
OWCP, on October 4, 2019, again ascertained that the offered position remained available.
By decision dated October 4, 2019, OWCP terminated appellant’s wage-loss compensation
and entitlement to schedule award benefits pursuant to 5 U.S.C. § 8106(c)(2), effective October 10,
2019 noting that this was the date he elected to receive retirement benefits from OPM in lieu of
FECA benefits. It accorded the weight of the medical evidence to Dr. Steuart’s June 19, 2019
opinion that appellant was capable of performing the duties of the offered position.
On October 16, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on February 4, 2020.
By decision dated March 18, 2020, OWCP’s hearing representative affirmed the
October 4, 2019 termination decision.
5

LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
termination or modification of an employee’s compensation benefits. 7 Section 8106(c)(2) of
FECA provides that a partially disabled employee who refuses or neglects to work after suitable
work is offered to, procured by, or secured for the employee is not entitled to compensation. 8
To justify termination of compensation, OWCP must show that the work offered was
suitable, that the employee was informed of the consequences of refusal to accept such
employment, and that he or she was allowed a reasonable period to accept or reject the position or
submit evidence to provide reasons why the position is not suitable. 9 Section 8106(c)(2) of FECA
will be narrowly construed as it serves as a penalty provision, which may bar an employee’s
entitlement to compensation based on a refusal to accept a suitable offer of employment.10
In determining what constitutes suitable work for a particular disabled employee, OWCP
considers the employee’s current physical limitations, whether the work was available within the
employee’s demonstrated commuting area, the employee’s qualifications to perform such work,
and other relevant factors. 11
The determination of whether an employee is capable of performing modified -duty
employment is a medical question that must be resolved by probative medical opinion evidence. 12
All medical conditions, whether work related or not, must be considered in assessing the suitability
of an offered position.13
ANALYSIS
The Board finds that OWCP has not met its burden of proof to terminate appellant’s
entitlement to wage-loss compensation and schedule award benefits, effective August 10, 2019,
for refusal of an offer of suitable work pursuant to 5 U.S.C. § 8106(c)(2).
OWCP accepted that appellant sustained a neck strain as a result of the October 13, 2014
employment injury. It subsequently expanded acceptance of the claim to include a C5 -6 disc
7

See S.W., Docket No. 20-0240 (issued January 26, 2021); R.P., Docket No. 17-1133 (issued January 18, 2018);
S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005).
8

Supra note 2 at § 8106(c)(2).

9

T.M., Docket No. 20-0401 (issued February 26, 2021); R.A., Docket No. 19-0065 (issued May 14, 2019);
Ronald M. Jones, 52 ECAB 190 (2000); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and
Return to Work, Chapter 2.814.4 (June 2013).
10

S.W., supra note 7; S.D., Docket No. 18-1641 (issued April 12, 2019); Joan F. Burke, 54 ECAB 406 (2003).

11

Supra note 9 at Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.4(c) (June 2013).

12

P.C., Docket No. 20-0935 (issued February 19, 2021); C.M., Docket No. 19-1160 (issued January 10, 2020);
Gloria J. Godfrey, 52 ECAB 486 (2001).
13

Id.

6

herniation and authorized C5-6 anterior cervical discectomy and fusion surgery and prosthetic
device implant, which occurred on August 13, 2015.
On April 19, 2019 the employing establishment offered appellant a revised security
specialist (access control) position, in the PPD within the Department of Homeland Security. On
May 21, 2019 OWCP requested that Dr. Steuart provide an opinion on appellant’s work capacity
and whether appellant was capable of performing the offered position. It found that Dr. Steuart’s
report represented the weight of the medical evidence and established that the modified -duty
position was suitable.
OWCP’s procedures dictate that, when an OWCP medical adviser, second opinion
specialist, or impartial medical examiner renders a medical opinion based on a SOAF, which is
incomplete or inaccurate, or does not use the SOAF as the framework in forming his or her opinion,
the probative value of the opinion is seriously diminished or negated altogether. 14
The Board finds that OWCP provided Dr. Steuart a deficient SOAF, which did not identify
the entirety of appellant’s diagnosed conditions.15
As previously noted, all conditions, whether work related or not, must be considered in
assessing the suitability of an offered position.16 OWCP did not update the May 21, 2019 SOAF
to include other preexisting or concurrent medical conditions that were not identified in the SOAF.
Appellant was initially treated by Dr. Singh who diagnosed cervical strain, contusion, cervical
radiculopathy, and C5-6 nerve impingement. Dr. Singh also related that the blunt force of the
trauma caused significant muscle strain and injury to tissue in appellant’s neck, upper back, and
left shoulder, which caused irritation to the nerves innervating appellant’s shoulder.
Subsequently, appellant received treatment from Dr. Belzberg who diagnosed cervical disc
disease, cervical radiculopathy radiating into the left shoulder, left shoulder rotator cuff sprain and
strain, and shoulder pain a past history of a heart murmur. The record also contains reports from
Drs. Atanelov, Chhatre, Khan, and Nannapeni who noted various diagnoses including diagnoses
of rotator cuff injury, neck pain, migraines, left shoulder impingement, and cervicalgia.
Based on the evidence of record, the Board finds that OWCP improperly determined that
the April 19, 2019 security specialist (access control) position offered to appellant constituted
suitable work within his limitations and capabilities. The record does not substantiate that OWCP
prepared a proper SOAF and properly considered the entirety of appellant’s medical conditions
before terminating his entitlement to wage-loss compensation and schedule award benefits.17

14

Supra note 9 at Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3 (October 1990); see S.C.,
Docket No. 18-1011 (issued March 23, 2020).
15

See P.C., supra note 12; see also N.W., Docket No. 16-1890 (issued June 5, 2017).

16

Supra note 13.

17

S.M., supra note 14.

7

Consequently, OWCP did not meet its burden of proof to justify the termination of appellant’s
compensation benefits pursuant to 5 U.S.C. § 8106(c)(2).
CONCLUSION
The Board finds that OWCP has not met its burden of proof to term inate appellant’s
entitlement to wage-loss compensation and schedule award benefits, effective August 10, 2019, as
it improperly determined that he refused an offer of suitable work pursuant to 5 U.S.C.
§ 8106(c)(2).
ORDER
IT IS HEREBY ORDERED THAT the March 18, 2020 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 4, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

